Citation Nr: 0823251	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-15 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1957 to 
April 1960.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

To support his claim, the veteran testified at a hearing in 
December 2005 before a local decision review officer.  In 
further support of his claim, the veteran also testified at a 
video-conference hearing in August 2006 before the 
undersigned Veterans Law Judge (VLJ) of the Board.  During 
the hearing, the veteran submitted additional evidence and 
waived his right to have it initially considered by the RO.  
See 38 C.F.R. §§ 20.800, 20.1304(c) (2007).  

In July 2007, the Board remanded the appeal to the RO, via 
the Appeals Management Center (AMC), for additional 
development and consideration.  In March 2008, the AMC issued 
a supplemental statement of the case (SSOC) continuing to 
deny the claim and returned the file to the Board for further 
appellate review.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to ensure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision.  Id.  Although, regrettably, it will result in 
additional delay in adjudicating this appeal, a remand is 
required to ensure compliance with the Board's prior July 
2007 remand directive insofar as providing a more adequate 
and thorough VA examination and opinion for the claim at 
issue.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
The remand will again be via the AMC.



REMAND

The Board previously remanded this claim in July 2007, but 
since the AMC failed to comply with the directives of that 
remand pertaining to a VA examination, the claim must be 
remanded again.  See Stegall, 11 Vet. App. 268.

In the July 2007 remand, in relevant part, the Board 
requested that the veteran be scheduled for a VA compensation 
examination to ascertain the nature and etiology of his 
bilateral wrist condition.  The Board also instructed that 
the examiner must determine whether the veteran:  a.) has a 
current wrist condition, including especially carpal tunnel 
syndrome; and b.)  if he does, the likelihood of nexus of any 
currently diagnosed wrist condition, particularly carpal 
tunnel syndrome, to his period of active military service.  

Of great concern, the remand specifically included 
instruction for the AMC to perform all necessary diagnostic 
testing and evaluation, but unfortunately, the AMC did not 
comply with this aspect of the remand.  See Stegall, 11 Vet. 
App. 268.

The veteran was then afforded a VA compensation examination 
in February 2008.  The examiner stated that the patient's 
current bilateral hands'/wrists' symptoms were most probably 
due to bilateral carpal tunnel syndrome.  Unfortunately, the 
examiner found there was no definitive evidence for carpal 
tunnel syndrome, as the patient had never had any 
neurological evaluation or special studies, namely EMG/NCV, 
that could provide documentation of carpal tunnel syndrome.  
To that end, the February 2008 VA examiner "would strongly 
recommend neurology evaluation including special studies 
(EMG/NCV) for a definitive diagnosis in this case."  Indeed, 
the veteran himself asserted that the VA examination was 
inadequate for failing to provide such tests, as has his 
representative.  See his March 2008 supporting statement and 
his May 2008 representative's statement (VA Form 646).  

Consequently, this examination report is inadequate for 
failing to perform all diagnostic testing and evaluation 
necessary to ascertain the nature and etiology of his 
bilateral wrist condition.  Here, neurological evaluation 
including special studies (EMG/NCV) was clearly needed for a 
definitive diagnosis in this case, but the appropriate 
testing and evaluation was never performed.  Thus, the AMC 
failed to comply with the Board's July 2007 remand directive. 
Therefore, the veteran must be scheduled for another VA 
examination to comply with the Board's prior remand 
instructions.  See Stegall, 11 Vet. App. at 270.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Have the veteran undergo another appropriate VA 
examination to determine the nature and etiology of 
any current wrist condition for either hand.  
Specifically, have the veteran undergo neurological 
evaluation, including appropriate special studies, 
especially EMG/NCV, that would provide definitive 
documentation as to the existence or non-existence 
of carpal tunnel syndrome.  The Board emphasizes 
that all necessary diagnostic testing and 
evaluation should be done.  The examiner should 
review the results of any testing prior to 
completion of the examination report.

And the claim file, including a complete copy of 
this remand, the prior July 2007 remand, and a copy 
of the February 2008 VA compensation examination 
report, must be made available for review by the VA 
examiner.

The veteran is hereby advised that failure to 
report for his scheduled VA examination, without 
good cause, may have adverse consequences on his 
claim. 

2.  Based on a physical examination and 
comprehensive review of the claim file, the 
examiner is asked to indicate to determine:

a.)  whether the veteran has a current wrist 
disorder, including especially bilateral 
carpal tunnel syndrome?; 
and 
b.)  if he does have a current wrist 
disability, whether it is at least as likely 
as not (50 percent or more probable) that any 
current wrist disorder-but particularly 
carpal tunnel syndrome, dates back to the 
veteran's service in the military or is 
otherwise related to his service?

To facilitate making this latter 
determination, the examiner should consider 
the wrist problems the veteran experienced 
during his military service and following 
separation from active duty.

The term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it. The 
examiner should discuss the rationale of the 
opinion, whether favorable or unfavorable, 
based on the findings on examination and 
information obtained from review of the 
record. If the examiner is unable to provide 
the requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible.

3.  Then, after giving the veteran time to respond 
to the additional VCAA notice, readjudicate his 
claim in light of any additional evidence received 
since the March 2006 statement of the case (SOC). 
If the claim is not granted to his satisfaction, 
send him and his representative a supplemental SOC 
(SSOC) and give them an opportunity to respond to 
it before returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


